Citation Nr: 1106030	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a back disability, to 
include as secondary to service-connected Reiter's Syndrome.

2. Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected Reiter's 
Syndrome.

3. Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected Reiter's 
Syndrome.

4. Entitlement to service connection for a bilateral hand 
disability, to include as secondary to service-connected Reiter's 
Syndrome.

5. Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected Reiter's 
Syndrome.

6. Entitlement to service connection for a genitourinary 
disability, to include as secondary to service-connected Reiter's 
Syndrome.

REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1968 to February 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for the disabilities listed on the preceding page, and for 
Reiter's Syndrome.  In May 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  

The case was before the Board in September 2007 when it was 
remanded for additional development, and again in April 2008 when 
service connection for Reiter's Syndrome was granted and the 
remaining service connection matters on appeal were remanded for 
further development.  An August 2010 rating decision implemented 
the Board's award of service connection for Reiter's Syndrome.  



FINDING OF FACT

The evidence establishes that the Veteran's back disability, 
bilateral hip disability, bilateral ankle disability, bilateral 
hand disability, bilateral knee disability, and genitourinary 
disability are caused by/complications of  his service-connected 
Reiter's Syndrome.


CONCLUSION OF LAW

Service connection for a back disability, a bilateral hip 
disability, a bilateral ankle disability, a bilateral hand 
disability, a bilateral knee disability, and a genitourinary 
disability as complications of Reiter's Syndrome is warranted.  
38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  However, inasmuch as the benefits sought 
are being granted, there is no reason to belabor the impact of 
the VCAA on the matters; any notice defect or duty to assist 
failure is harmless.  Accordingly, the Board will address the 
merits of the claims.

B.	Factual Background

The Veteran's service personnel records reflect that his military 
occupational specialty (MOS) was a helicopter crew chief.  His 
service treatment records (STRs) show that in December 1969, he 
complained of dull pain over the dorsum and plantar surfaces of 
both feet, and to some extent, both his ankles too.  A physical 
examination was unremarkable; there was no evidence of pes 
planus.  It was the physician's impression that the Veteran 
needed arch supports, and these were prescribed.  Subsequent STRs 
are silent for any additional complaints regarding the feet or 
ankles.  They are also silent for any complaints, findings, 
treatment, or diagnoses related to the hands, back, hips, knees, 
or genitourinary system.  On January 1970 service separation 
examination, clinical evaluations of the Veteran's upper 
extremities, lower extremities, spine and other musculoskeletal 
system, and genitourinary system were normal.  In an associated 
report of medical history, it was noted that the Veteran had been 
treated for gonorrhea while in service.

A January 1979 VA treatment record shows that the Veteran 
complained of pain in his right arm following his involvement in 
a motor vehicle accident; a sprained right arm was diagnosed.  In 
November 1980, he fell on an icy dock and injured the third 
finger on his left hand.

Treatment records from VA Butler Healthcare and the Geisinger 
Medical Center show that in 1981, the Veteran was treated on 
several occasions for recurring episodes of urethritis symptoms.  
It was noted that he had been treated for 3 or 4 episodes of 
gonorrhea while in Vietnam.  In December 1981, he underwent a 
cystoscopy and urethral dilation following a diagnosis of 
urethral stricture.

Private treatment records from Allentown Osteopathic Medial 
Center show that from March 1994 to April 1994, the Veteran was 
hospitalized following an acute onset of severe neck and back 
pain, headache, and low back pain, which left him practically 
unable to walk.  After extensive examination and diagnostic 
testing, it was felt that he likely had some Reiter's type of 
syndrome.  In an April 1994 letter, D.M.S., D.O., confirmed that 
during this hospitalization, he had been given a diagnosis of 
sero-negative arthropathy, and likely had Reiter's Syndrome.

In an August 1998 letter, the Veteran's private physician, Dr. 
G.F., stated, "[The Veteran] has been a patient of mine for the 
past several years.  He has been diagnosed with Reiter's Syndrome 
resulting in arthritis involving his knees and hips."

In a March 1999 letter, the Veteran's private chiropractor, 
H.D.O., D.C., stated, "[The Veteran] has been a patient of mine 
since [April 1985] . . . His initial complaint included sore 
Neck, Shoulders and Mid back as well as severe Headaches . . . 
[Treatment he has received over the years] typically were for 
general aches and pain associated with the rigors of his work [as 
a union carpenter].  Low Back pain, Neck pain, joint pain, 
Headaches, and general complaints of this nature."  He then 
stated that in March 1994, the Veteran presented with intense 
neck, chest, hip and entire spine pain.  Following 
hospitalization, the Veteran was given a diagnosis of Reiter's 
syndrome.  H.D.O., D.C. noted that this disability particularly 
affected his knees and legs.

A January 2003 treatment record from the Geisinger Wyoming Valley 
Medical Center shows that the Veteran sustained a nondisplaced 
fracture of the distal right radius (wrist) after falling.

In September 2003, the Wilkes-Barre VA Medical Center (VAMC) 
stated that they did not have any 1970 to 1980 treatment records 
available for the Veteran.

In a statement received in February 2004, H.D.O., D.C., stated, 
"One of the main components of Reiter's syndrome [for which the 
Veteran receives treatment] is arthritis, which of course is 
characterized by pain, tenderness, inflammation and swelling of a 
joint.  In Reiter's Disease inflammation involving the 
intervertebral discs is seen, secondary to the joint involvement 
as well."

In May 2004, the Pittsburgh VA Healthcare System (VAHS) advised 
that they did not have any record of the Veteran having been a 
patient in their system.

May 2004 to April 2006 Allentown VA Outpatient Clinic (VAOPC) 
treatment records show that the Veteran presented to this 
facility for the first time in May 2004, at which time he 
reported having a history of Reiter's Syndrome.  Thereafter, he 
was seen on various occasions for ongoing joint pain involving 
the bilateral ankle, knee, hip, and small joints of hands.  In 
March 2006, he complained of low back pain for approximately 40 
years.  He reported that the reasons for his back and neck pain 
was that he had been "brutally beaten, crashed helicopters and 
motorcycles."  A March 2006 X-ray of his lumbosacral spine 
revealed multilevel degenerative disc disease (DDD).

September 2005 to April 2006 Wilkes-Barre VAMC treatment records 
show that in September 2005, the Veteran complained of ongoing 
joint pain involving the bilateral ankle, knee, hip, and small 
joints of the hands.  It was noted that he had a history of 
urethritis and possibly conjunctivitis/uveitis, and it was felt 
that he likely had reactive arthritis.

In a July 2006 letter, a friend of the Veteran, R.J.R., stated 
that he had known the Veteran since junior high school and that 
they were stationed together at Phu Loi in Vietnam in the spring 
of 1969.  R.J.R. explained that although the Veteran had been 
assigned to the 82nd Airborne, he had been attached to his unit 
for a temporary duty assignment during this time period.  While 
attached to R.J.R.'s unit, the Veteran was involved in a truck 
accident and injured his right hand and back.  After this, he was 
returned to his original unit of assignment.  However, they 
continued to see each other on a semi-regular basis, and it was 
through these occasions that he learned the Veteran had caught 
"V.D. (clap)" and dysentery, and that he had been in three 
helicopter crashes, injuring his back severely on at least one 
occasion.

In an August 2006 letter, H.D.O., D.C., noted that the Veteran's 
present complaints included: hands fall asleep; neck, shoulder, 
and elbow pain; low back and neck pain; fatigue; numb hands; and 
knee pain.  He also indicated that these chronic conditions were 
associated with the Veteran's Reiter's Syndrome.

October 2006 to April 2008 VA treatment records from Wilkes-Barre 
VAMC and the Allentown VAOPC show that in April 2007, August 
2007, and in February 2008, the Veteran was noted to have chronic 
neck and back pain due to degenerative joint disease (DJD) and 
DDD of the spine.

On November 2007 VA examination (to determine whether the Veteran 
had Reiter's Syndrome), he complained of pain in his ankles, 
knees, hips, low back areas, wrists, fingers, hands, and joints.  
After a physical examination, it was the examiner's opinion that 
there was no "evidence of any inflammation of any joints," and 
that the Veteran's symptoms were "most consistent with 
fibromyalgia with diffuse joint and muscle tenderness."  In a 
November 2007 addendum opinion, after X-rays and a CT scan were 
obtained, the examiner amended his opinion to state that the 
Veteran had fibromyalgia, with diffuse pain, and Reiter's 
syndrome with left sacroiliac joint involvement.

A November 2007 private treatment record from Dr. M.C. shows that 
the Veteran complained of chronic pain and swelling in his knees, 
ankles, and hips.  It was noted that he had been given a 
diagnosis of Reiter's syndrome in 1994, and that he had suffered 
from dysentery and V.D. which caused the Reiter's.  He had also 
suffered from low back pain ever since.  Following an 
examination, Dr. M.C. opined that the Veteran's total disability 
was caused by his Reiter's syndrome.

SSA records show that in February 2008, the Veteran was 
determined to be fully disabled as of March 2006.  His primary 
diagnosis is DDD, and his secondary diagnosis is posttraumatic 
stress disorder.

On January 2010 VA examination, the Veteran complained of pain in 
his knees, ankles, hips, and hands, stating that these symptoms 
had started in service and grown progressively worse sine then.  
He also reported that he had been recently treated for 
urethritis, and continued to have voiding dysfunction.  It was 
noted that he now had a diagnosis of Reiter's syndrome.  The 
Veteran also reported that he may have strained his joints in 
service jumping out of helicopters, although he did not receive 
any specific treatment for such in service.  On review of the 
Veteran's STRs, the examiner stated she could not find any 
showing treatment for a joint injury except for a non-fracture, 
right foot injury in June 1969.  [The Board notes that the right 
foot injury finding was based on a misreading of the Veteran's 
September 1968 service entrance report of medical history, which 
reports that the Veteran injured his right foot at work in June 
1968; there was no fracture.]  In a March 2010 addendum opinion, 
the VA examiner opined, "Based upon review of records and 
current clinical presentation, it is as likely as not that [the 
Veteran's] multiple joint conditions are related to his [service-
connected] Reiter's syndrome."

An August 2010 VA medical opinion states that the Veteran's back, 
genitourinary, bilateral hip, ankle, hand, and knee conditions 
are as least as likely as not caused by his Reiter's syndrome.  
This opinion was based on a review of the record, which showed 
that the Veteran had been evaluated and treated for 
conjunctivitis, urethritis, joint and back pains, and been given 
a diagnosis of Reiter's syndrome.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either (a) caused or 
(aggravated) by the service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's postservice VA and private treatment records show 
extensive treatment for a back disability, a bilateral hip 
disability, a bilateral ankle disability, a bilateral hand 
disability, a bilateral knee disability, and a genitourinary 
disability.  His Reiter's Syndrome is service-connected.  
Therefore, what remains necessary to establish secondary service 
connection for the claimed disabilities is that they must be 
shown to have been caused or aggravated by the Reiter's Syndrome.

In a March 2010 addendum to a January 2010 VA examination, the 
examiner opined, "Based upon review of records and current 
clinical presentation, it is as likely as not that [the 
Veteran's] multiple joint conditions are related to his [service-
connected] Reiter's Syndrome."  In August 2010, a VA medical 
opinion provider opined that the Veteran's, genitourinary, 
bilateral hip, ankle, hand, and knee conditions were at least as 
likely as not caused by his Reiter's Syndrome.  This opinion was 
based on a review of the record, which showed that the Veteran 
had been evaluated and treated for conjunctivitis, urethritis, 
joint and back pains, and been given a diagnosis of Reiter's 
Syndrome.  With resolution of reasonable doubt in the Veteran's 
favor, as required, such medical evidence suffices to establish 
the requisite nexus.  Significantly, the opinions by the January 
2010 VA examiner and August 2010 VA opinion provider are 
supported by the statements/treatment records from the Veteran's 
private healthcare providers, Dr. G.F., H.D.O., D.C., and Dr. 
M.C., which show that the Veteran's multiple joint conditions are 
related to/symptoms of his Reiter's Syndrome.

Accordingly, the Board concludes that the competent evidence of 
record supports the appellant's claims, and that service 
connection for a back disability, a bilateral hip disability, a 
bilateral ankle disability, a bilateral hand disability, a 
bilateral knee disability, and a genitourinary disability as 
secondary to/complications of Reiter's Syndrome is warranted.

[The Board notes that the RO denied the Veteran's claims of 
service connection for a back disability, a bilateral hip 
disability, a bilateral ankle disability, a bilateral hand 
disability, a bilateral knee disability, and a genitourinary 
disability because it was reasoned that such conditions were 
considered and evaluated under the Reiter's Syndrome, and a 
separate evaluation for each disability was therefore not 
warranted.  See August 2010 supplemental statement of the case.  
However, recognition of service connection for the claimed 
disabilities does not, of itself, violate the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.  The Veteran's Reiter's 
Syndrome is currently rated 20 percent under Diagnostic Codes 
(Codes) 7599-5002.  It may alternatively be rated based on 
combination of ratings for complications/residuals (to include 
those for which service connection is granted herein).   
Implementation of this decision should encompass consideration of 
whether rating the disability based on residuals rather than as 
an active process would be more advantageous to the Veteran.]  


ORDER

Service connection for a back disability, a bilateral hip 
disability, a bilateral ankle disability, a bilateral hand 
disability, a bilateral knee disability, and a genitourinary 
disability, as secondary to complications of Reiter's Syndrome, 
is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


